959 F.2d 233
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Aubreyel B. AKBAR, Petitioner-Appellant,v.Donal CAMPBELL, Warden, Respondent-Appellee.
No. 91-6249.
United States Court of Appeals, Sixth Circuit.
April 7, 1992.

Before MILBURN and SUHRHEINRICH, Circuit Judges, and TIMBERS, Senior Circuit Judge.*

ORDER

1
Aubreyel B. Akbar, a pro se Tennessee prisoner, appeals a district court's order dismissing his petition for a writ of habeas corpus filed under 28 U.S.C. § 2254.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
In September 1984, a jury convicted Akbar of first degree murder in perpetrating a robbery for which he received a life sentence.   On appeal, Akbar alleged that the trial judge denied him his constitutional right to testify on his own behalf and that there was insufficient evidence to support his conviction.   The Tennessee Court of Criminal Appeals affirmed the conviction and the Tennessee Supreme Court denied review.   In January 1987, Akbar filed a petition for post-conviction relief contending his counsel was ineffective.   The motion was denied by the trial court and the Tennessee Court of Criminal Appeals.   The Tennessee Supreme Court denied review.   Akbar then filed a petition for a writ of habeas corpus alleging numerous exhausted and unexhausted issues.   The respondent moved to dismiss the petition for failure to exhaust available state court remedies.   Akbar then amended his petition removing the unexhausted claims.   The case was referred to the magistrate judge who recommended the case be dismissed as without merit.   Over Akbar's objections, the district court adopted the magistrate judge's recommendation.   Akbar filed this timely appeal raising the same issues he presented to the district court.


3
Upon de novo review, we conclude that Akbar received a fundamentally fair trial.   See Lundy v. Campbell, 888 F.2d 467, 469-70 (6th Cir.1989), cert. denied, 110 S.Ct. 2212 (1990).


4
Accordingly, we affirm the district court's judgment for the reasons set forth in the magistrate judge's report and recommendation filed on October 17, 1989, as adopted by the district court in its judgment filed on September 6, 1991.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable William H. Timbers, Senior Circuit Judge, U.S. Court of Appeals for the Second Circuit, sitting by designation